internal_revenue_service number release date index number ----------------------------------------------- ------------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita plr-112028-18 date date ----------------------------------------------- ---------------------- -------------------------------------------------------- -------------------------------------------------------- --------------------------- ---------------------------- taxpayer date taxable_year taxable_year subsidiary subsidiary accounting firm ---------------------------------------------------------- cpa year year ------------------- ------- ------- dear taxpayer this is in response to your letter submitted on date requesting a ruling that pursuant to sec_301_9100-1 and sec_301_9100-3 the internal_revenue_service grant taxpayer an extension of time to make a consent_dividend election under sec_565 by filing schedule ph u s personal_holding_company_tax form_972 consent of shareholder to include specific amount in gross_income and form_973 corporation claim for deduction for consent dividends with respect to taxable_year and taxable_year facts taxpayer represents that the facts are as follows taxpayer timely filed its consolidated forms for taxable_year and taxable_year which included subsidiary and subsidiary as consolidated entities in year and year subsidiary was deemed to have distributed consent dividends to subsidiary as a result subsidiary would have recognized personal_holding_company phc income from the deemed receipt of the consent dividends plr-112028-18 taxpayer engaged accounting firm to prepare its forms for taxable_year and taxable_year accounting firm applied the phc tax analysis at the consolidated level and concluded that phc tax did not apply to taxpayer’s consolidated_returns taxpayer represents that it relied on accounting firm to advise taxpayer regarding all statements and other information that should have been included on its tax returns and that accounting firm did not advise taxpayer that it was necessary to make the consent_dividend election by filing schedule ph and form sec_972 and with its consolidated forms for taxable_year sec_1 and during a later review of taxpayer’s year and year forms taxpayer’s counsel concluded that accounting firm should have analyzed taxpayer’s phc calculation at the individual company level rather than at the consolidated level pursuant to sec_542 accordingly taxpayer’s counsel concluded that taxpayer should have made the consent_dividend election under sec_565 by filing schedule ph form_972 and form_973 on behalf of subsidiarie sec_1 and with its consolidated_returns for taxable_year sec_1 and so taxpayer is seeking relief under sec_301_9100-3 to make a late consent_dividend election law and analysis sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with regulations prescribed by the secretary to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in subsection b constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to the limitations set forth in sec_565 and sec_1_565-2 and sec_1_565-1 by filing a consent at the time and in the manner specified in sec_1_565-1 under sec_1_565-1 and revrul_78_296 1978_2_cb_183 a consent may be filed no later than the extended due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed as taxpayer represents that taxpayer did not file the schedule ph nor the form sec_972 and sec_972 with its timely consolidated forms for taxable_year sec_1 and taxpayer did not make a timely consent_dividend election for taxable_year sec_1 and plr-112028-18 sec_301_9100-1 and sec_301_9100-3 set forth the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 defines a regulatory election as one with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin pursuant to sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election the time to file a consent_dividend election is prescribed by regulation so the consent_dividend election is a regulatory election for which relief may be granted under sec_301_9100-1 requests for relief pursuant to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 that establishes to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the service inadvertently failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return at issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the taxpayer failed to make or to advise the taxpayer to make the election taxpayer represents that it acted reasonably and in good_faith because it requested relief before the failure to make the election was discovered by the service and because taxpayer reasonably relied on accounting firm a group of qualified_tax professionals who failed to advise taxpayer of the need and method for making the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer plr-112028-18 requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief ii iii taxpayer represents that due to its consolidated losses the making of this election will not result in any additional tax due on its consolidated_returns for taxable_year sec_1 and as such taxpayer does not seek to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 in addition taxpayer represents that it did not chose not to file the election and that it is not using hindsight in requesting relief sec_301_9100-3 provides that an extension of time to make a regulatory election will be granted only when the interests of the government are not prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 under sec_301_9100-3 the interests of the government also ordinarily are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations under sec_6501 before the taxpayer’s receipt of a ruling granting relief taxpayer represents that the interests of the government will not be prejudiced by the grant of this relief because the request will not result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made in addition the periods of limitation for taxable_year sec_1 and and the taxable years that would have been affected by the election had it been timely made remain open conclusion based upon on the information submitted and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to make the consent_dividend election by filing schedules ph form sec_972 and forms for taxable_year sec_1 and plr-112028-18 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly calculated the amount of consent dividends and phc income this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely bridget tombul branch chief branch income_tax accounting cc
